NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2230-19

L.W.,

          Petitioner-Appellant,

v.

HUDSON COUNTY
DEPARTMENT OF FAMILY
SERVICES,

     Respondent-Respondent.
___________________________

                   Submitted April 19, 2021 – Decided June 9, 2021

                   Before Judges Rothstadt and Mayer.

                   On appeal from the New Jersey Department of Human
                   Services.

                   L.W., appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Mark D. McNally, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Petitioner L.W. appeals from the Department of Human Services, Division

of Family Development, Bureau of Administrative Review's (the Division) final

agency decision affirming the Hudson County Department of Family Services'

(HCDFS) recoupment, under N.J.A.C. 10:90-3.18(a)(2)(i), from his first

supplemental social security insurance (SSI) retroactive payment of public

assistance benefits paid to L.W. during the pendency of his SSI application. On

appeal, L.W. argues that his written authorization supporting the recoupment,

which was a condition precedent to his receipt of public assistance, is immaterial

and the HCDFS's recoupment constituted impermissible "Double Dipping,"

"[e]xtortion," a discriminatory action, and a violation of his equal protection and

due process rights. We affirm, as we conclude L.W.'s claims lack merit, are

based substantially on a flawed reading of the regulations he is challenging, and

he has not demonstrated that the Division's decision was arbitrary, capricious,

or unreasonable.

      The facts are not disputed. L.W. applied for SSI benefits in April 2017.

However, because SSI benefits are not immediately approved, he also applied

to the HCDFS, which was his local County Welfare Agency (CWA), for Work

First New Jersey General Assistance (WFNJ/GA) public assistance benefits

while his SSI application was pending. In order to apply for those benefits, L.W.


                                                                             A-2230-19
                                        2
was required by N.J.A.C. 10:90-14.5(c) and N.J.A.C. 10:90-1.2(f)(8)(i) to sign

various forms, including those designated as WFNJ-10D, WFNJ/GA-30, and

WFNJ/GA-30A. Together, these forms concern an applicant's obligation to

repay any benefits a CWA provides to the applicant while awaiting a

determination of the applicant's SSI entitlement and authorize the Social

Security Administration (SSA) to reimburse the CWA directly from the

applicant's SSI award. See N.J.A.C. 10:90-14.5(c).

        From May 2017 to May 2019, while L.W.'s SSI benefit application was

pending, he received $28,612 in public assistance benefits through the HCDFS,

including cash in the amount of $5,223, emergency assistance benefits in the

amount of $22,708, and temporary rental assistance benefits in the amount of

$681.

        In May 2019, L.W. was approved for SSI benefits retroactive to the date

of his application in April 2017. Thereafter, the SSA sent L.W.'s first lump-sum

SSI payment in the amount of $19,516.25 to the HCDFS.             That amount

represented the total SSI benefits L.W. would have been eligible to receive

during the pendency of his application had he been approved when he applied

in April 2017.




                                                                          A-2230-19
                                       3
      L.W. submitted a request for a review of the HCDFS's recoupment to the

Division. On December 26, 2019, the Division issued a final decision affirming

the HCDFS's recoupment. The written decision explained that before a CWA

may provide public assistance benefits during the pendency of an SSI

application, under N.J.A.C. 10:90-14.5(c) and N.J.A.C. 10:90-1.2(f)(8)(i), the

CWA must have an applicant sign forms WFNJ/GA-30 and WFNJ/GA-30A. It

also noted that, under N.J.A.C. 10:90-3.18(a)(2)(i), "retroactive SSI benefits

payments are subject to recoupment so that the assistance provided during the

pendency of the SSI benefits matter can be repaid."

      The decision also explained that, under a contractual arrangement between

the State of New Jersey and the SSA, where a state welfare agency is entitled to

recoup the costs of interim benefits provided to an applicant, the applicant's SSI

retroactive benefits are paid directly to the appropriate agency for

reimbursement of the interim benefits provided. N.J.A.C. 10:90-14.5(a), (c). It

continued to note that L.W. had expressly authorized the payment to the HCDFS

when he signed, on February 26, 2019, an "Authorization for Reimbursement of

Initial Supplemental Security Income (SSI) Payment or Initial SSI Post-

eligibility Payment" form (WFNJ/GA-30), an "Agreement to Repay" form




                                                                            A-2230-19
                                        4
(WFNJ-10D), and an "Agreement to Repay Assistance from Initial SSI

Payment" form (WFNJ/GA-30A).

      Finally, the Division noted that L.W. had received a total of $28,612 in

public assistance benefits from the HCDFS during the pendency of his SSI

application and that the total amount of SSI benefits he would have received had

his application for SSI benefits been granted in April 2017 would have been

$19,516.25.    The Division therefore upheld the HCDFS's recoupment of

$19,516.25 from L.W.'s SSI benefits payment "based on applicable regulatory

authority," as L.W. had received interim benefits during the pendency of his SSI

matter and had signed the proper authorizations permitting the HCDFS to recoup

any interim benefits provided. This appeal followed.

      Our scope of review of an agency decision is limited. In re Stallworth,

208 N.J. 182, 194 (2011); Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186,

190 (App. Div. 2010). We presume the validity of an "administrative agency's

exercise of its statutorily delegated responsibilities." Lavezzi v. State, 219 N.J.

163, 171 (2014). "We defer to an agency decision and do not reverse unless it

is arbitrary, capricious or unreasonable[,] or not supported by substantial

credible evidence in the record." Jenkins v. N.J. Dep't of Corr., 412 N.J. Super.

243, 259 (App. Div. 2010). The burden is on the appellant to establish that an


                                                                             A-2230-19
                                        5
agency's decisions were "arbitrary, capricious or unreasonable[,] or not

supported by substantial credible evidence in the record." Ibid.; D.C. v. Div. of

Med. Assistance & Health Servs., 464 N.J. Super. 343, 353 (App. Div. 2020).

      In our review, we defer to the "agency's interpretation of statutes and

regulations within its implementing and enforcing responsibility." D.C., 464

N.J. Super. at 353 (quoting A.B. v. Div. of Med. Assistance & Health Servs.,

407 N.J. Super. 330, 339 (App. Div. 2009)). "This deference comes from the

understanding that a state agency brings experience and specialized knowledge

to its task of administering and regulating a legislative enactment within its field

of expertise." In re Election Law Enf't Comm'n Advisory Op. No. 01-2008, 201

N.J. 254, 262 (2010).

      Applying our deferential standard of review, we conclude that L.W.'s

contentions on appeal are without sufficient merit to warrant discussion in a

written opinion. 1 R. 2:11-3(e)(1)(D). We affirm substantially for the reasons

stated by the Division in its December 26, 2019 written decision. Suffice it to


1
  We only note that, contrary to L.W.'s interpretation, N.J.A.C. 10:90-14.5(a)'s
reference to a "contractual agreement" between the SSA and the State is not
evidence that benefit recoupment is fully funded by the federal government.
Rather, the language is a preamble to the rest of the regulation, which provi des
the process whereby CWAs, such as the HCDFS, through the Division, may be
reimbursed directly through the recipient's SSI award and requires the signing
of forms providing authorization to do so. See N.J.A.C. 10:90-14.5(c).
                                                                              A-2230-19
                                         6
say that the challenged recoupment was required by State regulations and

authorized by L.W.'s execution of the required forms when he applied for public

assistance. The Division's decision was legally correct and unassailable.

      Affirmed.




                                                                            A-2230-19
                                       7